            Case 1:19-cv-02633-BAH Document 9 Filed 11/26/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
DEMOCRACY FORWARD FOUNDATION )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-2633 (BAH)
                                       )
U.S. DEPARTMENT OF JUSTICE, et al.,    )
                                       )
            Defendants.                )
______________________________________ )

                                   JOINT STATUS REPORT

       Plaintiff, Democracy Forward Foundation, and defendants, U.S. Department of Health

and Human Services (“HHS”), U.S. Department of the Interior (“DOI”), U.S. Department of

Education (“ED”), and U.S. Department of Justice (“DOJ”), by and through undersigned counsel,

submit this Joint Status Report to apprise the Court of their progress toward resolving this

Freedom of Information Act (“FOIA”) case. The parties report as follows:

       1.       At issue are four nearly identical FOIA requests submitted to the defendant

agencies. Each request seeks the following information from a specified agency office:

       All records containing or documenting communications sent to or received by all staff,
       including officers, employees and contractors, in [specified agency office] with the
       following organizations and domains:

            •   Fox News or @foxnews.com
            •   Breitbart News Network or @breitbart.com
            •   CRTV.com or @crtv.com
            •   The Blaze or @theblaze.com
            •   NewsMax or @newsmaxtv.com
            •   Daily Caller or @dailycaller.com
            •   Daily Wire or @dailywire.com
            •   One America News or @oann.com
            •   Sinclair Broadcast Group or @sgbi.net

                                                 1
            Case 1:19-cv-02633-BAH Document 9 Filed 11/26/19 Page 2 of 4




       2.      HHS: HHS has identified 10 current and 13 former Office of the Assistant

Secretary for Public Affairs (“ASPA”) employees likely to possess responsive records and has

begun an electronic search of these 23 email accounts. HHS currently estimates that, due to its

FOIA and other litigation-related domain search backlog and the scope of plaintiff’s request, the

searches and sorting of potentially responsive materials will take approximately three months to

complete. This estimate is based predominately on the number of custodians to be searched, the

lack of keywords, and the potential volume of records given the plaintiff’s request for all

communications between individuals whose primary function is communication with the press

and 9 specified news organizations.

       3.      DOI: From DOI, DFF requested emails sent to or received by all staff in DOI’s

Office of the Secretary containing the specified terms. DOI’s preliminary search using the

“@ios.doi.gov” domain yielded over 14,000 emails comprising an estimated 200,000 pages. In

light of these preliminary results, DOI intends to confer with DFF about realistic ways to limit

the universe of responsive records.

       4.      ED: ED has completed its search and has located approximately 464 potentially

responsive pages. It expects to complete its processing and release any responsive, non-exempt

materials by December 31, 2019.

       5.      DOJ: : DOJ currently estimates that, due to its FOIA backlog and the scope of

plaintiff’s request, the search will take approximately seven months to complete. This estimate

is based predominately on the number of custodians to be searched. Plaintiff’s request seeks all

communications between the Office of Public Affairs (“OPA”) and the specified news

organizations. Because a major, day-to-day function of OPA is to communicate with the press,

the proposed search would encompass about 25 custodians, and this process would take

                                                 2
          Case 1:19-cv-02633-BAH Document 9 Filed 11/26/19 Page 3 of 4



approximately seven months. DOJ has proposed limiting the number of custodians in order to

permit a quicker search, and the parties are conferring regarding that possibility.

       The parties propose to file another status report by January 24, 2020, in which they will

alert the Court to any disagreement requiring judicial resolution. A proposed order is attached.

 Dated: November 26, 2019                            Respectfully submitted,

 /s/ Aman George                                     JESSIE K. LIU, D.C. Bar No. 472845
 AMAN GEORGE, D.C. Bar No. 1028446                   United States Attorney
 JAVIER GUZMAN, D.C. Bar No. 462679
 Democracy Forward Foundation                        DANIEL VAN HORN, D.C. Bar No. 92409
 1333 H St. NW                                       Chief, Civil Division
 Washington, DC 20005
 (202) 701-1783                                      /s/ Damon Taaffe
 jguzman@democracyforward.org                        DAMON TAAFFE, D.C. Bar No. 483874
 ageorge@democracyforward.org                        Assistant United States Attorney
                                                     555 Fourth Street, N.W.
 Attorneys for Plaintiff                             Washington, D.C. 20530
                                                     (202) 252-2544
                                                     damon.taaffe@usdoj.gov

                                                     Attorneys for Defendants




                                                 3
          Case 1:19-cv-02633-BAH Document 9 Filed 11/26/19 Page 4 of 4



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
DEMOCRACY FORWARD FOUNDATION )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-2633 (BAH)
                                       )
U.S. DEPARTMENT OF JUSTICE, et al.,    )
                                       )
            Defendants.                )
______________________________________ )

                                     [PROPOSED] ORDER


       In light of the parties’ joint status report, it is ORDERED that the parties will file another

status report by January 24, 2020, noting any disagreement that requires judicial resolution.

       SO ORDERED.



____________________                          ___________________________
Date                                          Beryl A. Howell
                                              Chief Judge
                                              U.S. District Court for the District of Columbia




                                                 4
